Order entered September 19, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-19-00866-CV

                          MICHAEL WIERSCHEM, M.D., Appellant

                                                   V.

            WILLIAM BOURGEOIS AND CAROLYN BOURGEOIS, Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-02281-2018

                                               ORDER
       Before the Court is appellant’s September 17, 2019 unopposed motion for leave to file an

amended brief to correct errors in the Table of Contents and Table of Authorities. We GRANT

the motion and ORDER the amended brief tendered to this Court by appellant on September 16,

2019 filed as of the date of this order.


                                                          /s/   KEN MOLBERG
                                                                JUSTICE